Citation Nr: 1028928	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1956 to July 1958 and in the United States Air 
Force from April 1959 to July 1979.  The Veteran died in March 
2003.  The Appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that the Veteran died on March [redacted], 2003 at his 
home in San Bernardino, California.  His death certificate lists 
atherosclerotic hypertensive cardiovascular disease (AHCD) as the 
cause of death.  An autopsy was not performed.  The Board notes 
that the generic language included in the May 2006 SSOC includes 
the line "The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports."  While an autopsy report, if it existed, would 
be extremely relevant in this case, the record does not contain 
any such report and the indication on the death certificate is 
that no autopsy was performed.  The Board apologizes for any 
confusion that the inclusion of this generic language may have 
caused the appellant.

The July 2004 amendments to the death certificate include the 
addition of three more conditions as contributing to the cause of 
death.  These conditions are ventricular tachycardia with 
implanted defibrillator, coronary artery disease, and 
hypertension.  These amendments likewise included the addition of 
"DJD knee, lumbar spine" to the list of other significant 
conditions contributing to death but not resulting in the 
underlying cause and the addition of reference to the Veteran's 
defibrillator implant in April 2001 under the question concerning 
operations performed related to the conditions that contributed 
to the Veteran's cause of death.

At the time of his death, the Veteran was service connected for 
left knee condition, back condition, right wrist condition, 
paralysis of seventh cranial nerve (Bell's palsy), right knee 
condition, right ankle condition, right elbow condition, skin 
condition, tinnitus, and impaired hearing.  None of these 
conditions were implicated in the Veteran's death according to 
his death certificate.  Similarly, the record does not show that 
the Veteran was service connected for atherosclerotic 
hypertensive cardiovascular disease at the time of his death nor 
had he filed a claim of service connection for this disability 
during his lifetime.

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to show 
that it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The appellant, who has indicated that she is a registered nurse, 
has alleged several theories of in-service occurrences which may 
have led to the Veteran's AHCD, including: (1) the Veteran 
suffered from heart condition during service, as evidenced by the 
March 1970 service treatment record reference to palpations and 
anxiety about heart and/or due to his exposure to herbicides such 
as Agent Orange (in light of the new presumption for ischemic 
heart disease), which ultimately caused his death; (2) the 
Veteran suffered from a blood clot following his right knee 
surgery, which was needed to correct his in-service knee injury, 
in April 1983 and this clot lodged itself in the Veteran's heart 
and caused permanent scarring that ultimately weakened his heart 
and contributed to his death; and (3) the Veteran suffered from 
posttraumatic stress disorder (PTSD) due to his military service 
and this ultimately hastened his death.  The record contains VA 
and private treatment records spanning twenty years that address.  
These records reference ischemic cardiomyopathy, anxiety 
disorder, and the knee surgery.  Additionally, the appellant has 
submitted a letter from the Veteran's private physician, Dr. 
L.O., which states his opinion that the Veteran's multiple 
orthopedic injuries, chronic pain, and stress "exacerbated his 
hypertension and indirectly played a substantial role in the 
development of hypertensive heart disease."  This letter 
suggests an attenuated connection between the Veteran's service 
connected orthopedic disabilities and did not discuss other 
contributing factors such as the Veteran's family history of 
heart disease and his post-service career, in order to establish 
a causal connection.  However, as these various theories have 
been advanced by medical professionals, a medical opinion is 
necessary to determine whether any of the above listed 
conditions, for which the Veteran was not service connected at 
the time of his death, were incurred in service and then whether 
any of his service connected conditions, including any newly 
deemed service connected condition, had a causal connection with 
the Veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a dependency and indemnity 
compensation case must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  The Board 
acknowledges that none of the notices provided to the appellant 
were sufficiently detailed as to fully comply with the 
requirements of Hupp, and remand is necessary to furnish the 
required notice.

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009), the 
appellant should be notified what information 
and evidence are still needed to substantiate 
her claim for service connection for the 
cause of the Veteran's death.

Included therein should be notice 
specifically tailored to comply with the 
Court's holding in Hupp as to claims for VA 
dependency and indemnity compensation, 
including a listing of those disorders for 
which service connection was established 
during the Veteran's lifetime, an explanation 
of the evidence and information required to 
substantiate a claim for service connection 
for the cause of the Veteran's death based on 
one or more previously service-connected 
disorders, and an explanation of the evidence 
and information required to substantiate a 
claim based on a disorder not yet service 
connected.  As the appellant has stated that 
she believed her husband suffered from PTSD, 
which may have contributed to his death, this 
notice should also address the evidentiary 
requirements of service connection for PTSD.

Depending upon the appellant's response, all 
assistance due her should then be provided to 
her by VA.

2.  Thereafter, the claims file must be sent 
to a VA cardiologist or cardiovascular 
specialist in order to (1) determine if the 
Veteran had ischemic heart disease (IHD) and, 
if so, to ascertain the relationship, if any, 
between IHD and the Veteran's death; and (2) 
to ascertain the relationship, if any, 
between the Veteran's reported blood clots 
and chest pains associated with surgery for 
his service connected right knee condition 
and his death.  The claims folder should be 
furnished to the cardiologist or 
cardiovascular specialist for use in the 
study of this case.

Following a review of the relevant medical 
evidence in the claims file, the cardiologist 
must address the following questions:
	
a.  At the time of his death, did the 
Veteran suffer from ischemic heart disease 
(IHD)?

b.  Did the Veteran suffer from any other 
heart disorder?  If so, is it at least as 
likely as not that any such heart disorder 
was attributable to the Veteran's military 
service, including the palpations and 
anxiety noted in the March 1970 service 
treatment record, the Veteran's multiple 
orthopedic injuries and their associated 
chronic pain and stress?

c.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that IHD or any other heart disorder that 
is found to be attributable to the 
Veteran's military service materially or 
substantially contributed to his death?

d.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that a blood clot or clots due to surgery 
on his service connected right knee 
disability damaged the Veteran's heart and 
materially or substantially contributed to 
his death?

e.  Is it at least as likely as not (50 
percent or greater degree of probability) 
that PTSD or any other acquired 
psychiatric disorder materially or 
substantially contributed to his death?

A "contributory cause of death" is one 
which contributed substantially or materially 
to cause death, or aided or lent assistance 
to the production of death.

Use of the "at least as likely as not" 
language in responding is required.

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

A rationale must be provided for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate.

3.  Thereafter, the AMC/RO must readjudicate 
the claim for service connection for the 
cause of the Veteran's death on the basis of 
all pertinent evidence of record and all 
governing law and regulations.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, and set forth all pertinent 
evidence and governing law and regulations.  
An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

